Name: Commission Regulation (EEC) No 444/90 of 22 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2 . 90 Official Journal of the European Communities No L 49/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 444/90 of 22 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 281 /90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 14 to 20 February 1990 for the Greek drachma and the pound sterling tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4 , 5 , 7 , 8 , 9 and 10 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'Greece' in Parts 1 , 2, 3, 4 , 5, 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. 4. Annex IV C and D are replaced by Annex IV C and D hereto . Article 2 This Regulation shall enter into force on 26 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6 . 1985 , p. 6 . C) OJ No L 182 , 3 . 7 . 1987, p . 1 . C) OJ No L 188 , 1 . 7 . 1989, p . 1 . O OJ No L 33 , 5 . 2 . 1990, p . 1 . (s) OJ No L 310 , 21 . 11 . 1985, p. 4 . (6) OJ No L 358 , 8 . 12 . 1989, p. 28 , No L 49/2 Official Journal of the European Communities 26. 2 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Germany Spain Denmark Italy France Greece Ireland Portugal Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 16,444 16,444 23,926 23,926 16,444 16,444 15,622 15,622 15,622 14,997 14,997 16,444 16,444 15,622 15,622 19,936 18,785 23,021 7,400 15,934 15,297 15,934 15,934 30,988 21,531 20,995 23,843 23,843 23,843 16,773 15,934 21,870 15,934 15,934 16,773 15,934 15,934 1 941,7 t 941,7 2 825,2 2 825,2 1 941,7 1 941,7 1 844,6 1 844,6 1 844,6 1 770,9 1 770,9 1 941,7 1 941,7 1 844,6 1 844,6 2 354,1 2 218,2 2 718,4 873,8 1 881,5 1 806,3 1 881,5 1 881,5 3 659,2 2 542,4 2 479,2 2 815,5 2 815,5 2 815,5 1 980,6 1 881,5 2 582,5 1 881,5 1 881,5 1 980,6 1 881,5 1 881,5 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 26. 2 . 90 Official Journal of the European Communities No L 49/3 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1103 29 30 1103 29 40 1103 29 90 1 1-1 11-1 7285 7286 15,297 16,773 15,934 15,934  1 000 kg  1 806,3 1 980,6 1 881,5 1 881,5 1104 11 10 1104 11 90 1104 12 10 1104 12 90 15,934 21,870 15,297 26,994 1 881,5 2 582,5 1 806,3 3 187,5 1104 19 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 16,773 15,934 18,088 15,934 15,934 1 980,6 1 881,5 2 135,9 1 881,5 1 881,5 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 11-7 11-7 7158 7159 15,934 21,870 24,995 15,934 15,297 26,994 1 881,5 2 582,5 2 951,4 1 881,5 1 806,3 3 187,5 1104 22 30 1104 22 50 ' 1104 22 90 1104 23 10 20,995 15,297 15,297 16,773 2 479,2 1 806,3 1 806,3 1 980,6 1104 23 30 1104 23 90 1104 29 11 16,773 16,773 16,773 1 980,6 1 980,6 1 980,6 1104 29 15 1104 29 19 11-4 11-4 7290 7291 I 15,93415,934 15,934 1 881,5 1 881,5 1 881,5 1104 29 31 1104 29 35 1104 29 39 11-4 11-4 7290 7291 16,773 15,934 15,934 15,934 1 980,6 1 881,5 1 881,5 1 881,5 1104 29 91 1104 29 95 1104 29 99 11-1 11-1 7285 7286 16,773 15,934 15,934 15,934 1 980,6 1 881,5 1 881,5 1 881,5 1104 30 10 ^ 1104 30 90 1107 10 11 1107 10 19 12,333 4,933 29,270 21,870 1 456,3 582,5 3 456,3 2 582,5 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 7294 27,806 20,777 24,213 27,790 3 283,5 2 453,4 2 859,2 3 281,5 No L 49/4 Official Journal of the European Communities 26 . 2. 90 Positive Negative Italy France Lit FF I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Greece Dr Ireland £ Irl Portugal Etc 1108 11 00 1108 12 00 11-5 11-5 11-5 7295 7294 7295 o (l) 27,790 24,830 24,830  1 000 kg  3 281,5 2 932,0 2 932,0 1108 13 00 11-6 11-6 7296 7297 0 \ 24,83024,830 2 932,02 932,0 I 1108 14 00 11-5 11-5 7294 7295 o. 24,830 24,830 2 932,0 2 932,0 1108 19 90 11-5 11-5 7294 7295 0) 24,830 24,830 2 932,0 2 932,0 1109 00 00 1702 30 91 1702 30 99 1702 40 90 17-9 17-9 7318 7318 37,821 32,394 24,830 24,830 4 466,0 3 825,2 2 932,0 2 932,0 1702 90 50 1702 90 75 1702 90 79 24,830 33,874 23,679 2 932,0 4 000,0 2 796,1 2106 90 55 2302 10 10 23-1 23-1 7622 7623 24,830 6,791 2 932,0 801,9 2302 10 90 2302 20 10 2302 20 90 14,068 6,791 14,068 1 661,1 801,9 1 661,1 2302 30 10 2302 30 90 2302 40 10 6,791 14,553 6,791 801,9 1 718,4 801,9 2302 40 90 2303 10 11 2309 10 11 23-2 7624 O 14,553 32,887 1 718,4 3 883,5 2309 10 13 23-2 23-8 23-8 23-8 7625 7541 7542 7543 o oo OO OO 1*973 20,335 40,671 233,0 8 481,8 16 963,7 23-8 23-8 23-8 23-8 7547 7548 7549 7550 oo OC) oo oo 31,918 63,837 1,973 13 313,0 26 625,9 233,0 23-8 23-8 23-8 23-8 23-8 7551 7552 7629 7630 7631 oo oo oo oo oo 22,308 42,644 1,973 33,891 65,810 8 714,8 17196,7 233,0 13 546,0 26 858,9 2309 10 31 23-3 23-3 7624 7691 o o 6,249 737,9 2309 10 33 23-9 23-9 7541 7542 oo oo 20,335 8 481,8 26 . 2 . 90 Official Journal of the European Communities No L 49/5 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  I 000 kg  2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 OO (3) oo o oo 40,671 31,918 63,837 6,249 26,584 46,920 6,249 38,167 70,086 12,333 20,335 40,671 31,918 63,837 12,333 32,668 53,004 12,333 44,251 76,170 1,973 20,335 40,671 31,918 63,837 1,973 22,308 42,644 1,973 33,891 65,810 6,249 20,335 40,671 31,918 16 963,7 13 313,0 26 625,9 737,9 9 219,7 17 701,6 737,9 14050,9 27 363,8 1 456,3 8 481,8 16 963,7 13 313,0 26 625,9 1 456,3 9 938,1 18 420,0 1 456,3 14 769,3 28 082,2 233,0 8481,8 16 963,7 13 313,0 26 625,9 233,0 8 714,8 17 196,7 233,0 13 546,0 26 858,9 737,9 8 481,8 16 963,7 13 313,0 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 49/6 Official Journal of the European Communities 26. 2 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl United Kingdom £DM Pta Esc - 1 000 kg ­ 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO 63,837 6,249 26,584 46,920 6,249 38,167 70,086 12,333 20,335 40,671 31,918 63,837 12,333 32,668 53,004 12,333 44,251 76,170 26 625,9 737,9 9 219,7 17 701,6 737,9 14 050,9 27 363,8 1 456,3 8 481,8 16 963,7 13 313,0 26 625,9 1 456,3 9 938,1 18 420,0 1 456,3 14 769,3 28 082,2 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch,expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 26. 2 . 90 Official Journal of the European Communities No L 49/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Spain Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 2,732 2,323 2,732 3,552 5,151 3,978 3,978 5,754 3,090 5,754 3,978 3,978 3,552 5,151 3,978 3,978 5,754 3,090 5,754 3,978 3,978 1,421 1,563 0,853 5,151 3,978 10,017 7,886 3,090 5,151 4,547 4,973 3,978 5,754 5,754 3,978 3,978 7,886 9,910 163,4 138,9 163,4 212,4 308.0 237,9 237,9 344.1 184.8 344,1 237.9 237,9 212,4 308.0 237,9 237,9 344.1 184.8 344,1 237.9 237,9 85,0 93,5 51,0 308,0 237,9 599,0 471,6 184.8 308.0 271.9 297,4 237,9 344.1 344,1 237,9 237,9 471.6 592.7 02-3 02-3 7039 7054 No L 49/8 Official Journal of the European Communities 26 . 2 . 90 Positive Negative Denmark CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Di £ Irl Esc  100 kg  02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 16-1 16-1 16-1 16-1 7319 7322 7319 7322 O OO OC) C)(2) oo 1602 42 10 1602 49 11 10,017 5,151 5,151 4,973 8,348 6,678 . 5,683 4,547 3,978 4,618 5,151 8,703 5,328 3,978 7,282 4,973 5,151 8,703 4,973 3,978 7,282 4,973 3,978 7,282 4,973 3,978 4,795 3,8:36 3,978 3,197 2,380 4,618 4,795 2,380 599,0 308,0 308.0 297,4 499.2 399,4 339,9 271,9 237,9 276.1 308,0 520.4 318,6 237,9 435.5 297,4 308.0 520,4 297.4 237,9 435.5 297.4 237,9 435.5 297,4 237,9 286,8 229,4 237,9 191.2 142.3 276.1 286,8 142.3 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied* only, on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 26 . 2 . 90 Official Journal of the European Communities No L 49/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Spain PortugalItaly Lit France FF Greece Dr Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Ireland £ IrlDM Pta Esc  100 kg live weight ¢?  o C) C) (')  100 kg net weight  o 0102 90 10 010290 31 010290 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 020230 10 0202 30 50 020230 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 160250 10 1602 90 61 10,617 10,617 10,617 10,617 10,617 20,173 20,173 20,173 20,173 16,138 16,138 24,208 24,208 16,138 27,605 17,943 17,943 2,871 2,871 14,355 4,486 4,486 22,429 14,355 22,429 22,429 4,486 22,429 27,605 22,429 16,138 23,040 23,040 23,040 23,040 13,803 9,237 9,237 5 831,2 5 831,2 5 831,2 5 831,2 5 831,2 11 079,4 11 079,4 11 079,4 1 1 079,4 8 863,5 8 863,5 13 295,2 13 295,2 8 863,5 15 161,2 9 854,8 9 854,8 1 576,8 1 576,8 7 883,8 2 463,7 2 463,7 12 318,5 7 883,8 12 318,5 12 318,5 2 463,7 12 318,5 15 161,2 12 318,5 8 863,5 12 653,8 12 653,8 12 653,8 12 653,8 7 580,6 5 073,2 5 073,2 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O OO O 7034 7038 02-2 02-2 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 49/10 Official Journal of the European Communities 26 . 2 . 90 O The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . 0 The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 1 26 . 2. 90 No L 49/ 11Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Ptt Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 9950 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,418 1,219 0,418 1,815 2,953 2,799 1,996 2,918 2,281 2,593 2,826 2,851 3,125 3,474 4,218 4,687 3,999 4,373 4,168 2,593 2,826 2,851 3,125 4,218 4,687 3,999 4,373 4,168 7,686 3,108 2,367 1,638 4,279 4,020 7,282 1,638 5,987 3,437 26,4 77,2 26,4 114,9 187.0 177.3 126.4 184.8 144.4 164,2 178,9 180.5 197,9 220,0 267.1 296.8 253.2 276.9 263,9 164,2 178,9 180,5 197,9 267.1 296.8 253.2 276.9 263,9 486.7 196.8 149.8 103,7 270.9 254.5 461,1 103,7 379,1 217.6 No L 49/ 12 Official Journal of the European Communities 26 . 2 . 90 Positive Negative Table Additionalcode Germany Spam PortugalCN code Notes Italy Lit Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr France FF Greece Dr Ireland £ IrlDM Pta Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 2,367 1,638 4,561 2,138 3,849 7,282 1,638 9,183 7,686 5,156 4,810 4,585 2,367 1,638 6.560 4,279 6,341 4,020 6,014 7,282 1,638 7,686 3,108 2,367 1,638 4,279 4,020 7,282 1,638 5,987 3,437 2,367 1,638 4.561 2,138 3,849 7,282 1,638 9,183 7,686 5,156 4,810 4,585 2,367 1,638 149,8 103.7 288.8 135.4 243,7 461,1 103,7 581.5 486.7 326.5 304.6 290,3 149.8 103.7 415.3 270.9 401,5 254,5 380.8 461,1 103,7 486.7 196.8 149.8 103,7 270.9 254.5 461,1 103.7 379,1 217.6 149.8 103.7 288.8 135.4 243,7 461,1 103,7 581,5 486.7 326.5 304.6 290,3 149.8 103.7 26 . 2 . 90 Official Tournal of the European Communities No L 49/ 13 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta  100 kg   100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 3911 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 6,560 4,279 6,341 4,020 6,014 7,282 1,638 3,641 0,871 0,298 2,630 12,310 5,366 5,734 11,889 3,051 5,702 8,010 7,677 8,010 10,679 1,447 10,679 1,447 415.3 270,9 401,5 254,5 380,8 461,1 103.7 230,5 55,1 18,9 166,5 779.4 339.8 363.1 752,8 193.2 361.0 507,2 486.1 507.2 676,2 91,6 676,2 91,6 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 49/ 14 Official Journal of the European Communities 26. 2 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Spain Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a+ e 15,959 10,453 a+e 6 656,5 4 360,0 15,959 d+f d+f a+c 10,453 a+c a+c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a+c+f A+ C+ f a+c+f 10,453 6 656,5 d+f d+f' a+c 4 360,0 a+c a+c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 4 360,0 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 Q4-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 15,959 10,453 6 656,5 4 360,0 a+c a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c . a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 26 . 2 . 90 Official Journal of the European Communities No L 49/ 15 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a+ c a+c a+c a + c a+c a+c a + c+f a+c+f a+c+f a+c+f a+c+f a+c+f 13,428 13,764 13,939 14,288 17,518 17,956 26,910 27,582 a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 5 600,7 5 740,7 5 814,0 5 959,3 7 306,8 7 489,4 11 223,9 11 504,5 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 1010 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b b x coef b x coef b x coef b 19,844 22,826 13,643 17,881 6,201 9,082 22,826 17,881 9,082 22,826 30,914 8,211 12,046 17,533 8 276,7 9 520,5 5 690,3 7 457,9 2 586,5 3 788,0 9 520,5 7 457,9 3 788,0 9 520,5 12 894,0 3 424,6 5 024,4 7 312,9 No L 49/ 16 Official Journal of the European Communities 26 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 30 10 04-10 7239 20,792 I  100 kg  8 672,3 0406 30 31 04-10 7235 \ Il   04-10 7236 8,211 \ 3 424,6 04-10 7237 Il 12,046 5 024,4 04-10 7238 Il 17,533 l 7 312,9 0406 30 39 04-10 7235   04-10 7238 17,533 7 312,9 04-10 7239 Il 20,792 l 8 672,3 0406 30 90 \ Il 20,792 l 8 672,3 0406 40 00 04-11 7240   04-11 7241 Il 21,628 9 020,8 0406 90 11 04-12 7242 17,881 \ 7 457,9 04-12 7243  \  04-12 7244 Il 19,844 \ 8 276,7 \ 04-12 7245 22,826 9 520,5 04-12 7246 Il 13,643 5 690,3 04-12 7247 Il 17,881 l 7 457,9 0406 90 13 04-13 7248 Il   04-13 7250 Il 26,719 11 144,4 0406 90 15 04-13 7248   04-13 7250 26,719 11 144,4 0406 90 17 04-13 7248 Il  *  04-13 7249 17,881 7 457,9 04-13 7250 || 26,719 11 144,4 0406 90 19 \ \ Il   0406 90 21 04-14 7251  l  04-14 7252 24,501 l 10 219,3 0406 90 23 04-15 7254 Il   04-15 7255 19,844 8 276,7 04-15 7256 22,826 \ 9 520,5 04-15 7257 13,643 5 690,3 04-15 7258 Il 17,881 7 457,9 0406 90 25 04-15 7254 Il   04-15 7255 Il 19,844 8 276,7 04-15 7256 22,826 9 520,5 04-15 7257 I 13,643 5 690,3 04-15 7258 17,881 7 457,9 0406 90 27 04-15 7254 Il   04-15 7255 19,844 8 276,7 l 04-15 7256 \ 22,826 9 520,5 04-15 7257 13,643 5 690,3 04-15 7258 \ 17,881 7 457,9 0406 90 29 04-15 7253 \  l  04-15 7254 \   04-15 7255 19,844 \ 8 276,7 26. 2 . 90 Official Journal of the European Communities No L 49/ 17 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 22,826 13,643 17,881 19,844 22,826 13,643 17,881 19,844 22,826 13,643 17,881 19,844 22,826 13,643 17,881 19,844 22,826 13,643 17,881 19,844 22,826 13,643 17,881 19,844 22,826 13,643 17,881 30,914 19,844 22,826 13,643 17,881 9 520,5 5 690,3 7 457,9 8 276,7 9 520,5 5 690,3 7 457,9 8 276,7 9 520,5 5 690,3 7 457,9 8 276,7 9 520,5 5 690,3 7457,9 8 276,7 9 520,5 5 690,3 7 457,9 8 276,7 9 520,5 5 690,3 7 457,9 8 276,7 9 520,5 5 690,3 7 457,9 12 894,0 8 276,7 9 520,5 5 690,3 7 457,9 No L 49/ 1 8 Official Journal of the European Communities 26. 2 . 90 Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 73 04-16 04-16 04-16 04-16 7274 7277 7278 7279 19,844 22,826 13,643 17,881  100 kg  8 276,7 9 520,5 5 690,3 7 457,9 0406 90 75 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 19,844 22,826 13,643 17,881 8 276,7 9 520,5 5 690,3 7 457,9 0406 90 77 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 19,844 22,826 13,643 17,881 8276,7 9 520,5 5 690,3 7 457,9 0406 90 79 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 19,844 22,826 13,643 17,881 8 276,7 9 520,5 5 690,3 7 457,9 0406 90 81 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 19,844 22,826 13,643 17,881 8 276,7 9 520,5 5 690,3 7 457,9 0406 90 83 0406 90 85 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 ¢ 19,844 22,826 13,643 17,881 8 276,7 9 520,5 5 690,3 7 457,9 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 19,844 22,826 13,643 17,881 8 276,7 9 520,5 5 690,3 7 457,9 0406 90 91 04-8 04-8 04-8 7226 7231 7232 6,201 9,082 2 586,5 3 788,0 0406 90 93 04-8 04-8 04-8 7226 7231 7232 6,201 9,082 2 586,5 3 788,0 0406 90 97 04-8 04-8 04-8 7226 7228 7230 22,826 17,881 9 520,5 7 457,9 26 . 2 . 90 Official Journal of the European Communities No L 49/ 19 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Put  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 9,082 22,826 17,881 9,082 2,034 4,067 6,101 7,626 8,541 9,151 3,192 6,384 9,575 11,969 13,406 14,363 2,034 4,067 6,101 7,626 8,541 9,151 3,192 6,384 9,575 11,969 13,406 14,363 2,034 4,067 6,101 7,626 8,541 9,151 3,192 6,384 9,575 11,969 13,406 14,363 2,034 3 788,0 9 520,5 7 457,9 3 788,0 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 848,2 2309 10 39 2309 10 59 No L 49/20 Official Journal of the European Communities 26 . 2 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Li  100 kg  !! 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 4,067 6,101 7,626 8,541 9,151 3,192 6,384 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 2 662,6 23-14 23-14 23-14 23-14 23-14 7581 7582 7583 7584 7885 9,575 11,969 13,406 14,363 3 993,9 4 992,4 5 591,4 5 990,8 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7579 2,034 4,067 6,101 7,626 8,541 9,151 3,192 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 2309 90 35 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7579 2,034 4,067 6,101 7,626 8,541 9, 151 3,192 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 ' 5 990,8 2309 90 39 23-14 23-14 23-14 7553 7554 7555 2,034 4,067 6,101 848,2 1 696,4 2 544,6 23-14 23-14 23-14 23-14 7556 7557 7558 7579 7,626 8,541 9,151 3,192 3 180,7 3 562,4 3 816,8 1 331,3 26. 2. 90 Official Journal of the European Communities No L 49/21 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7579 2,034 4,067 6,101 7,626 8,541 9,151 3,192 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7579 2,034 4,067 6,101 7,626 8,541 9,151 3,192 I 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7579 2,034 4,067 6,101 7,626 8,541 9,151 3,192 848,2 1 696,4 2 544,6 3 180,7 3 562,4 3 816,8 1 331,3 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 6,384 9,575 11,969 13,406 14,363 2 662,6 3 993,9 4 992,4 5 591,4 5 990,8 No L 49/22 Official Journal of the European Communities 26 . 2 . 90 I I \ Positive Negative CN code , Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/100 kg product  0,300 125,2 0,329 137,4 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,136 56,9 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,160 66,6 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,012 , 5,2 f  °/o sucrose/100 kg product  0,057 6,8 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 26 . 2 . 90 Official Journal of the European Communities No L 49/23 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 o 299,9 l 22-5 7432 0 299,9 22-5 7434 o 13,0 22-5 7587 o I 299,9 22-5 7588 o 13,0 2204 21 29 22-6 7438 0 210,1 22-6 7439 (2) 210,1 22-6 7441 0) 13,0 22-6 7589 (a) 210,1 l 22-6 7590 (') 13,0 2204 21 35 22-8 7449 o 299,9 22-8 7451 C) 13,0 \ 22-8 7591 0 299,9 22-8 7592 0) 13,0 2204 21 39 22-9 7455 o 210,1 22-9 7457 C) 13,0 22-9 7593 o 210,1 22-9 7594 C) 13,0 2204 29 10 22-3 7426 C) I 13,0 2204 29 25 22-11 7478 (2) 299,9 22-11 7479 (2) 299,9 22-11 7480 o 299,9 I 22-11 7481 o 299,9 22-11 7483 C) 13,0 22-11 7595 0 299,9 22-11 7596 C) 13,0 2204 29 29 22-12 7487 (2) 210,1 I 22-12 7488 (2) 210,1 22-12 7490 C) I 13,0 22-12 7597 (2) I 210,1 \ 22-12 7598 C) 13,0 2204 29 35 22-14 7498 (2) 299,9 22-14 7499 (2) 299,9 22-14 7518 C) 13,0 22-14 : 7599 (2) I 299,9 No L 49/24 Official Journal of the European Communities 26 . 2 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o (!) o o (l) 13,0 210,1 13,0 210,1 13,0 (') °/o vol/hl O hi No L 49/2526 . 2 . 90 Official Journal of the European Communities PART 7 SECTOR SUGAR &gt; Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  100 kg  I 1701 11 10 17-5 17-5 7334 7335 4,778 4,778 564,2 564,2 1701 11 90 17-5 17-5 7334 7335 o 4,778 4,778 564,2 564,2 1701 12 10 17-5 17-5 7334 7335 0) 4,778 4,778 564,2 564,2 1701 12 90 17-5 17-5 7334 7335 C) 4,778 4,778 564,2 564,2 1701 91 00 17-6 7337 o 5,729 676,5 1701 99 10 17-7 7340 \ 5,729 676,5 \ 1701 99 90 17-7 7340 \ 5,729 676,5 \  100 kg of dry matter  1702 30 10 17-7 7340 5,729 676,5 1702 40 10 17-7 7340 l 5,729 676,5 1702 60 10 17-7 7340 1 5,729 676,5 \  °/o sucrose content and 100 kg net  . 1702 60 90 17-10 17-10 17-10 7345 7346 7347 O o o 0,0573 0,0573 0,0573 6,765 6,765 6,765 II\ I  100 kg of dry matter  1702 90 30 17-7 7340 \ 5,729 676,5 \  °/o sucrose content and 100 kg net  1702 90 60 17-11 17-11 17-11 7349 7350 7351 o o (') 0,0573 0,0573 0,0573 6,765 6,765 6,765 1702 90 71 17-12 7353 (') 0,0573 6,765 1702 90 90 17-10 17-10 17-8 7345 7346 7347 o C) o 0,0573 0,0573 0,0573 6,765 6,765 6,765 I I  100 kg of dry matter  2106 90 30 21-5 7419 l 5,729 676,5 l I  °/o sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 o o o 0,0573 0,0573 0,0573 6,765 6,765 6,765 No L 49/26 Official Journal of the European Communities 26. 2. 90 (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 26 . 2 . 90 Official Journal of the European Communities No L 49/27 PARTS PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Portugal CN code Table Additionalcode Notes Germany SpainNether ­ lands Fl Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl United Kingdom £DM Pta Etc  100 kg - 14,363 16,078 22,913 2,390 3,631 14,363 16,078 22,913 2,390 3,631 3,724 3,724 3,435 3,435 3,846 3,846 5 990,9 6 719,2 9 557,0 746,3 997,0 1 514,7 5 990,9 6 719,2 9 557,0 746,3 997,0 1 514,7 1 553,1 1 553,1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 * » * * * * 7632 * 7632 * * * » * * * » * * 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 49/28 Official Journal of the European Communities 26. 2. 90 I I Positive \ I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||I ilE !!  100 kg  ! l I I 1806 90 39 1806 90 50 18-3 18-3 18-3 * 7632 &lt; 1806 90 60 1806 90 70 1806 90 90 1901 1000 1901 90 90 18-4 18-4 18-2 19-4 19-2 * * * * * 1902 11 00 1902 19 10 1902 19 90 1902 40 10 3,012 3,012 2,646 3,012  1903 00 00 1905 30 11 1905 30 19 1905 30 30 19-1 19-1 19-1 * * * 2,383 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 19-1 19-1 19-1 19-1 19-3 * * * * 1905 90 40 1905 90 50 1905 9060 19-3 19-3 19-1 19-1 19-1 7633 7634 * * - 3,427 4,510  1905 90 90 2101 1099 2101 20 90 2105 00 10 19-1 21-2 21-2 # * 2,725 751,3 2105 00 91 2105 00 99 21-3 21-3 21-4 21-4 6585 7585 6586 7586 -r 4,111 4,729 5,718 6,658 1 409,1 1 667,2 2 080,8 2 473,5 2106 10 90 2106 90 99 21-2 21-1 21-1 21-1 * * 7001 7002   21-1 21-1 21-1 7003 7004 7635  &lt;  2905 44 11 21-1 21-1 21-1 7636 7637 7642 2,320 3,351 4,795 2,546   26. 2 . 90 Official Journal of the European Communities No L 49/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark ' Dkr Italy Lit France FF , Greece Dr Ireland £ Irl Portugal Esc I  100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 4,640 3,626 6,600 2,797 2,797 779,3 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,546 4,640 3,626 6,600 779,3  7001 7002 7003 7004 7005 7006 7007 2,320 3,351 4,795 2,972   7008 7009 7010 7011 7012 7013 7015 4,003 5,447 2,629 3,712 4,743 2,190 643,0  7016 7017 7020 7021 7022 7023 3,427 4,510 3,248 4,331 5,362 838.7 984.8 1 112,7 1 234,5  7024 7025 7026 7027 7028 7029 6,806 2,663 3,900 4,983 6,014 7,458 1 404,9 915,5 1 061,6 1 189,5 1 311,3 1 481,7  7030 7031 7032 7033 7035 3,403 4,640 5,723 6,754 4,201 1 002,9 1 149,0 1 276,9 1 398,7 1 097,3   7036 7037 7040 7041 7042 5,438 6,521 6,033 7,270 8,353 1 243,4 1 371,3 2 516,2 2 662,3 2 790,2 No L 49/30 Official Journal of the European Communities 26. 2 . 90 I \ Positive \ Negativeative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg   7043 7044 7045 7046 7047 7048 9,384 10,828 6,685 7,922 9,005 10,036 2 912,0 3 082,4 2 593,0 2 739,1 2 867,0 2 988,8  7049 7050 7051 7052 7053 7055 11,480 7,425 8,662 9,745 10,776 8,223 3 159,2 2 680,4 2 826,5 2 954,4 3 076,2 2 774,8  7056 7057 7060 7061 7062 7063 9,460 10,543 10,772 12,009 13,092 14,123 2 920,9 3 048,8 4 493,1 4 639,2 4 767,1 4 888,9  7064 7065 7066 7067 7068 7069 15,567 11,424 12,661 13,744 14,775 16,219 5 059,3 4 569,9 4 716,0 4 843,9 4 965,7 5 136,1  7070 7071 7072 7073 7075 7076 7077 12,164 13,401 14,484 15,515 12,962 14,199 15,282 4 657,3 4 803,4 4 931,3 5 053,1 4 751,7 4 897,8 5 025,7  7080 7081 7082 7083 7084 7085 20,970 22,207 23,290 24,321 25,765 21,622 8 746,6 8 892,7 9 020,6 9 142,4 9 312,8 8 823,4  7086 7087 7088 7090 22,859 23,942 24,973 22,362 8 969,5 9 097,4 9 219,2 8 910,8  7091 7092 7095 7096 23,599 24,682 23,160 24,397 ! 9 056,9 9 184,8 9 005,2 9 151,3 26. 2 . 90 Official Journal of the European Communities No L 49/31 Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France pp Greece Dr Ireland £ Irl Portugal Esc I  100 kg   7100 7101 7102 7103 7104 7105 7106 0) (') 3,065 4,096 5,540 2,634 584,6 706,4 876,8 '  7107 7108 7109 7110 7111 7112 7113 C) C) o C) (l) 3,717 4,748 6,192 2,137 3,374 4,457 5,488 661,4 783,2 953,6 620,9 748,8 870,6  7115 7116 7117 7120 7121 7122 7123 7124 o o o o o C) 2,935 4,172 5,255 2,756 3,993 5,076 6,107 7,551 715,3 843,2 1 149,3 1 295,4 1 423,3 1 545,1 1 715,5  7125 7126 7127 7128 7129 7130 7131 o C) C) O C) 3,408 4,645 5,728 6,759 8,203 4,148 5,385 1 226,1 1 372,2 1 500,1 1 621,9 1 792,3 1 313,5 1 459,6  7132 7133 7135 7136 7137 7140 (l) o o C) o 6,468 7,499 4,946 6,183 7,266 6,778 1 587,5 1 709,3 1 407,9 1 554,0 1 681,9 2 826,8  7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 o (l) C) O (l) O o o (l) (l) 8,015 9,098 10,129 11,573 7,430 8,667 9,750 10,781 12,225 8,170 2 972,9 3 100,8 3 222,6 3 393,0 2 903,6 3 049,7 3 177,6 3 299,4 3 469,8 2 991,0 No L 49/32 Official Journal of the European Communities 26 . 2 . 90 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I\ \ !!INI I  100 kg  I IIII  7151 7152 7153 7155 7156 7157 7160 0 C) e&gt; C) C) o o 9,407 10,490 11,521 8,968 10,205 11,288 11,517 3 137,1 3 265,0 3 386,8 3 085,4 3 231,5 3 359,4 4 803,7  7161 7162 7163 7164 7165 7166 # 7167 o C) C) o o o O 12,754 13,837 14,868 16,312 12,169 13,406 14,489 4 949,8 5 077,7 5 199,5 5 369,9 4 880,5 5 026,6 5 154,5  7168 7169 7170 7171 7172 7173 7175 7176 o C) o o o O o o 15,520 16,964 12,909 14,146 15,229 16,260 13,707 14,944 5 276,3 5 446,7 4 967,9 5 114,0 5 241,9 5 363,7 5 062,3 5 208,4  7177 7180 7181 7182 7183 7185 7186 7187 7188 o o 0) O C) C) (') (') (') 16,027 21,715 22,952 24,035 25,066 22,367 23,604 24,687 25,718 5 336,3 9 057,2 9 203,3 9 331,2 9 453,0 9 134,0 9 280,1 9 408,0 9 529,8  7190 7191 7192 7195 7196 7200 7201 (l) o o (*)  0) o C) 23,107 24,344 25,427 23,905 25,142 4,940 6,177 9 221,4 9 367,5 9 495,4 9 315,8 9 461,9 2 062,7 2 208,8  7202 7203 7204 7205 7206 7207 7208 o C) o (l) (') (') (,) 7,260 8,291 9,735 5,592 6,829 7,912 8,943 2 336,7 2 458,5 2 628,9 2 139,5 2 285,6 2 413,5 2 535,3 6 . 2 . 90 Official Journal of the European Communities No L 49/33 I Positive II I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  100 kg   7209 7210 7211 7212 7213 7215 /i\ C) o 10,387 6,332 7,569 8,652 9,683 7,130 2 705,7 2 226,9 2 373,0 2 500,9 2 622,7 2 321,3  7216 7217 7220 7221 7260 7261 o C) (') 8,367 9,450 7,930 9,167 11,687 12,924 2 467,4 2 595,3 2 415,7 2 561,8 4 874,7 5 020,8  7262 7263 7264 7265 7266 7267 C) o o C) C) o 14,007 15,038 16,482 12,339 13,576 14,659 5 148,7 5 270,5 5 440,9 4 951,5 5 097,6 5 225,5  7268 7269 7270 7271 7272 7273 o o (l) o 15,690 17,134 13,079 14,316 15,399 16,430 5 347,3 5 517,7 5 038,9 5 185,0 5 312,9 5 434,7  7275 7276 7300 7301 7302 7303 C) O 13,877 15,114 6,581 7,818 8,901 9,932 5 133,3 5 279,4 2 749,3 2 895,4 3 023,3 3 145,1  7304 7305 7306 7307 7308 7309 7310 O C) C) o 11,376 7,233 8,470 9,553 10,584 12,028 7,973 3 315,5 2 826,1 2 972,2 3 100,1 3 221,9 3 392,3 2 913,5  7311 7312 7313 7315 7316 7317 7320 7321 O o C) o (') 9,210 10,293 11,324 8,771 10,008 11,091 9,571 10,808 - 3 059,6 3 187,5 3 309,3 3 007,9 3 154,0 3 281,9 3 102,3 3 248,4 No L 49/34 Official Journal of the European Communities 26. 2 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \\ l  100 kg   7360 7361 7362 7363 7364 7365 o o o o 12,680 13,917 : 15,000 16,031 17,475 13,332 5 288,9 5 435,0 5 562,9 5 684,7 5 855,1 5 365,7  7366 7367 7368 7369 7370 7371 o 0) 14,569 15,652 16,683 18,127 14,072 15,309 5 511,8 5 639,7 5 761,5 5 931,9 5 453,1 5 599,2  ' 7372 7373 7375 7376 7378 7400 7401 o o C) o o 16,392 17,423 14,870 16,107 15,670 8,206 9,443 5 727,1 5 848,9 5 547,5 5 693,6 5 641,9 3 428,5 3 574,6  7402 7403 7404 7405 7406 (l) o o 10,526 11,557 13,001 8,858 10,095 3 702,5 3 824,3 3 994,7 3 505,3 3 651,4  7407 7408 7409 7410 7411 C) o O o 11,178 12,209 13,653 9,598 10,835 3 779,3 3 901,1 4 071,5 3 592,7 3 738,8  7412 7413 7415 7416 7417 7420 o (') O 11,918 12,949 10,396 11,633 12,716 11,196 3 866,7 3 988,5 3 687,1 3 833,2 3 961,1 3 781,5  7421 7460 7461 7462 7463 o (l) 0) 12,433 13,529 14,766 15,849 16,880 3 927,6 5643,2 5 789,3 5 917,2 6 039,0  7464 7465 7466 7467 7468 (l) C) 18,324 14,181 15,418 16,501 17,532 6 209,4 5 720,0 5 866,1 5994,0 6 115,8 26 . 2 . 90 Official Journal of the European Communities No L 49/35 II\ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7470 7471 7472 7475 7476 7500 7501 /i\ o o. o o 14,921 16,158 17,241 15,719 16,956 9,499 10,736 5 807,4 5 953,5 6 081,4 5 901,8 6047,9 3 969,9 4 116,0  7502 7503 7504 7505 7506 7507 7508 7509 (') O C) C) 0) o (') (') 11,819 12,850 14,294 10,151 11,388 12,471 13,502 14,946 4 243,9 4 365,7 4 536,1 4 046,7 4 192,8 4 320,7 4 442,5 4 612,9  7510 7511 7512 7513 7515 o o o o 10,891 12,128 13,211 14,242 11,689 4 134,1 4 280,2 4 408,1 4 529,9 4 228,5  7516 7517 7520 7521 7560 7561 7562 7563 7564 o C) o o (') o 12,926 14,009 12,489 13,726 14,301 16,113 16,621 17,652 19,096 4 374,6 4 502,5 4 322,9 4 469,0 5 964,9 6 350,6 6 238,9 6 360,7 6 531,1  7565 7566 7567 7568 7570 7571 7572 7575 (1) (') (') 14,953 16,190 17,273 18,304 15,693 16,930 18,013 16,491 6 041,7 6 187,8 6 315,7 6 437,5 6 129,1 6 275,2 6 403,1 6 223,5  7576 7600 7601 7602 7603 7604 7605 o (l) (') o (l) 17,728 14,381 15,618 16,701 17,732 19,176 15,033 6 369,6 5 998,1 6 144,2 6 272,1 6 393,9 6 564,3 6 074,9 i 7606 O 16,270 6 221,0 No L 49/36 Official Journal of the European Communities 26 . 2 . 9C I I Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I  100 kg   7607 7608 7609 7610 7611 o C) 0) (') C) 17,353 18,384 19,828 15,773 17,010 6 348,9 6 470,7 6 641,1 6 162,3 6 308,4  7612 7613 7615 7616 C) C) C) C) 18,093 19,124 16,571 17,808 6 436,3 6 558,1 6 256,7 6 402,8  7620 7700 7701 7702 7703 7705 C) C) C) o o O 17,371 16,629 17,866 18,949 19,980 17,281 6 351,1 6 935,8 7 081,9 7 209,8 7 331,6 7 012,6  7706 7707 7708 7710 7711 O o o o o 18,518 19,601 20,632 18,021 19,258 7 158,7 7 286,6 7 408,4 7 100,0 7 246,1  7712 7715 7716 7720 7721 7722 (l) o o o O C) 20,341 18,819 20,056 15,639 16,876 17,959 7 374,0 7 194,4 7 340,5 6 523,1 6 669,2 6 797,1  7723 7725 7726 7727 7728 (') O 0 0 C) 18,990 16,291 17,528 18,611 19,642 6 918,9 6 599,9 6 746,0 6 873,9 6 995,7  7730 7731 7732 7735 (') (') C) (4) 17,031 18,268 19,351 17,829 6 687,3 6 833,4 6 961,3 6 781,7  7736 7740 7741 7742 7745 (') o (l) (l) (l) 19,066 20,107 21,344 22,427 20,759 6 927,8 8 386,8 8 532,9 8 660,8 8 463,6  - 7746 7747 7750 - 7751 7758 (') o C) ( l) 21,996 23,079 21,499 22,736 2,990 &gt; 8 609,7 8 737,6 8 551,0 8 697,1 16 . 2 . 90 Official Journal of the European Communities No L 49/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7759 7760 7761 7762 7765 C) 0) C) (') 4,227 24,576 25,813 26,896 25,228 10 250,5 10 396,6 10 524,5 10 327,3  7766 7768 7769 7770 7771 7778 C) C) o 26,465 5,001 6,238 25,968 27,205 9,023 10 473,4 1 191,7 1 337,8 10 414,7 10 560,8 2 869,2  7779 7780 7781 7785 7786 7788 7789 7798 7799 0) (l) C) o 10,260 29,044 30,281 29,696 30,933 13,762 14,999 3,735 4,972 3 015,3 12 114,2 12 260,3 12 191,0 12 337,1 4 846,1 4 992,2 663,6 809,7.  7800 7801 7802 7805 7806 7807 7808 , 29,875 31,112 32,195 30,527 31,764 32,847 5,746 12 461,0 12 607,1 12 735,0 12537,8 12 683,9 12 811,8 1 502,3  7809 7810 7811 7818 7819 7820 7821 7822 6,983 31,267 32,504 9,768 11,005 30,620 31,857 32,940 1 648,4 12 625,2 12 771,3 3 179,8 3 325,9 12 771,6 12 917,7 13 045,6  7825 7826 7827 7828 7829 31,272 32,509 33,592 14,507 15,744 12 848,4 12 994,5 13 122,4 5 156,7 5 302,8  7830 7831 7838 7840 7841 32,012 33,249 14,677 2,726 12 935,8 13081,9 5 227,7 621,2 767,3 No L 49/38 Official Journal of the European Communities 26. 2 . 90 \ Positive ii----- Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||I \  100 kg  I  7842 7843 7844 7845 7846 7847 7848 7849 3,809 4,840 6,284 2,141 3,378 4,461 5,492 6*936 ' 895,2 1 017,0 1 187,4 698.0 844.1 972,0 1 093,8 1 264,2 ¢ i  7850 7851 7852 7853 7855 7856 7857 7858 2,881 4,118 5,201 6,232 3,679 4,916 5,999 4,479 - . 785,4 931,5 1 059,4 1 181,2 879,8 1 025,9 1 153,8 974,2  7859 7860 7861 7862 7863 7864 7865 7866 5,716 2,482 3,719 4,802 5,833 7,277 3,134 4,371 1 120,3 1 035,4 1 181,5 1 309,4 1 431,2 1 601,6 1 112,2 1 258,3  7867 7868 7869 7870 7871 7872 7873 7875 5,454 6,485 7,929 3,874 5,111 6,194 7,225 4,672 1 386,2 1 508,0 1 678,4 1 199,6 1 345,7 1 473,6 1 595,4 1 294,0  7876 7877 7878 7879 7900 7901 7902 C) o 5,909 6,992 5,472 6,709 3,475 4,712 5,795 1 440,1 1 568,0 1 388,4 1 534,5 1 449,6 1 595,7 1 723,6  7903 7904 , 7905 7906 7907 7908 6,826 8,270 4,127 5,364 6,447 7,478 1 845,4 2 015,8 1 526,4 1 672,5 1 800,4 1 922,2 26 . 2 . 90 Official Journal of the European Communities No L 49/39 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  I  7909 7910 7911 7912 7913 C) o e&gt; 8,922 4,867 6,104 7,187 8,218 2 092,6 1 613,8 1 759,9 1 887,8 2 009,6  7915 7916 7917 7918 7919 7940 o C) o C) 5,665 6,902 7,985 6,465 7,702 4,965 1 708,2 1 854,3 1 982,2 1 802,6 1 948,7 2 070,8  7941 7942 7943 7944 7945 7946 7947 C) 6,202 7,285 8,316 9,760 5,617 6,854 7,937 2 216,9 2 344,8 2 466,6 2 637,0 2 147,6 2 293,7 2 421,6  7948 7949 7950 7951 7952 7953 7955 8,968 10,412 6,357 7,594 8,677 9,708 7,155 2 543,4 2713,8 2 235,0 2 381,1 2 509,0 2 630,8 2 329,4 7956 7957 7958 7959 7960 7961 7962 7963 C) o 8,392 9,475 7,955 9,192 7,199 8,436 9,519 10,550 2475,5 2 603,4 2 423,8 2 569,9 3 002,7 3 148,8 3 276,7 3 398,5  7964 7965 7966 7967 7968 11,994 7,851 9,088 10,171 11,202 3 568,9 3 079,5 3 225,6 3 353,5 3 475,3  7969 7970 7971 7972 7973 7975 7976 ' 12,646 8,591 9,828 10,911 11,942 9,389 10,626 3 645,7 3 166,9 3 313,0 3 440,9 3 562,7 3 261,3 3 407,4 No L 49/40 Official Journal of the European Communities 26. 2 . 9C Positive L Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 11,709 10,189 11,426 11,171 12,408 13,491 14,522 15,966 11,823 13,060 14,143 15,174 12,563 13,800 14,883 13,361 14,598  100 kg  3 535,3 3 355,7 3 501,8 4 659,3 4 805,4 4 933,3 5 055,1 5 225,5 4 736,1 4 882,2 5 010,1 5 131,9 4 823,5 4 969,6 5 097,5 4 917,9 5 064,0 Amounts to be deducted   51xx 52xx 53xx 54xx 0,351 0,742 1,187 1,641 146,6 309,9 495,9 685,4 55xx 56xx 570x 571x 572x 573x 2,341 3,394 5,266 5,266 7,373 7,373 977,5 1 417,4 2 199,4 2 199,4 3 079,1 3 079,1  574x 5750 5751 5760 5761 5762 5765 9,479 9,479 9,479 11,586 11,586 11,586 11,586 3 958,9 3 958,9 3 958,9 4 838,7 4 838,7 4 838,7 4 838,7  5766 5770 5771 5780 5781 11,586 11,586 11,586 13,693 13,693 4 838,7 4 838,7 4 838,7 5 718,4 5 718,4  5785 5786 579x 13,693 13,693 0,351 5 718,4 5 718*4 146,6 \ 26. 2 . 90 Official Journal of the European Communities No L 49/41 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ Im- I  100 kg  I 1 f  5808 5809 5818 5819 0,351 0,351 0,351 0,351 146,6 146,6 146,6 146,6  582x 5830 5831 5838 0,351 0,351 0,351 0,742 146,6 146,6 146,6 309,9  584x 585x 586x 587x 590x 0,742 0,742 1,187 1,187 1,641 309,9 309,9 495,9 495,9 685,4  591x 594x 595x 1,641 2,341 2,341 685.4 977.5 977,5  596x 597x 598x 599x 3,394 3,394 5,266 5,266 1 417,4 1 417,4 2 199,4 2 199,4 I IlII Amounts to be deducted 61 xx 62xx 63xx 64xx 0,254 0,537 0,860 1,188 106,2 224,4 359,1 496,3  65xx 66xx 670x 671x 1,695 2,457 3,813 3,813 707,8 1 026,3 1 592,5 1 592,5  672x 673x 674x 6750 5,33.8 5,338 6,864 6,864 2 229,5 2 229,5 2 866,5 2 866,5  6751 6760 6761 6762 6,864 8,389 8,389 8,389 2 866,5 3 503,5 3 503,5 3 503,5  6765 6766 6770 8,389 8,389 8,389 3 503,5 3 503,5 3 503,5  6771 6780 6781 8,389 9,914 9,914 3 503,5 4 140,5 4 140,5 No L 49/42 Official Journal of the European Communities 26 . 2. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   II 6785 l \ 9,914 4 140,5  . II 6786 III 9,914 4 140,5  || 679x 0,254 106,2  6808 0,254 106,2  II 6809 \ 0,254 106,2  Il 6818 \ 0,254 106,2  Il 6819 0,254 106,2  II 682x \ 0,254 106,2  II 6830 0,254 106,2  6831 I 0,254 106,2  || 6838 \ 0,537 224,4  Il 684x \ 0,537 224,4  II 685x 0,537 224,4  Il 686x I 0,860 359,1  || 687x 0,860 359,1  Il 690x 1,188 496,3  Il 691x 1,188 496,3  Il 694x II 1,695 707,8  Il 695x II\ 1,695 707,8  Il 696x 2,457 1 026,3  Il 697x 2,457 1 026,3  Il 698x 3,813 1 592,5  I 699x 3,813 1 592,5 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose^ and sucrose/invertsugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7. 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the. sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 26. 2 . 90 Official Journal of the European Communities No L 49/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ l - 100 kg ­ 2007 91 10 2007 99 10 2007 99 31 20-4 20-5 20-5 7385 7387 7387 2,865 2,865 2,865 2007 99 33 2007 99 35 2007 99 39 20-5 20-5 20-5 7387 7387 7387 2,865 2,865 2,865 No L 49/44 Official Journal of the European Communities 26 . 2. 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts I \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1509 10 10 15-1 15-1 15-1 7298 7299 7314  100 kg - 8,253 8,253 5,779 1509 10 90 15-2 15-2 15-2 7709 7713 7714 9,138 6,664 6,664 1509 90 00 15-3 15-3 15-3 7717 7718 7719 9,079 6,604 6,604 1510 00 10 15-4 15-4 15-4 7724 7729 7733 3,494 3,494 1,020 1510 00 90 15-5 15-5 15-5 7734 7737 7738 4,263 1,788 1,788 26. 2 . 90 Official Journal of the European Communities No L 49/45 ANNEX II Monetary coefficients Products Member States I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal . _ 1,100 __ 1,010 __ 1,228 _ . 0,984  Milk and milk products   1,136  1,010  1,228  0,984  Pigmeat    1,066  &gt;    1,014 .    Sugar 1,145   1,010 .  1,059  0,990 1,011  Cereals   1,145  - .  1,015  1,059  0,990  Eggs and poultry and albumins   1,101    1,148    Wine  \ IlIl\   1,024 II   Processed products (Regulation l \ \ \ IlIlII\ (EEC) No 3033/80): , Il Il\ \ Il\ II\  to be applied to charges   1,136   1,010  1,228  0,984 1,011  to be applied to refunds : Il \ Il IIl  cereals  1,145   1,015  1,059  0,990  milk   1,136   1,010  1,228  0,984  sugar   1,145   1,010  1,059  0,990  Jams and marmalades l I-IIlIl\ \ \ \ I (Regulation (EEC) No 426/86)   1,145          Olive oil sector   1,060          ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 59,0915 55,2545 48,2868 Dkr 0,509804 10,9283 10,2187 8,93008 DM 0,133651 2,86498 2,67895 2,34113 FF 0,448248 9,60876 8,98483 7,85183 F1 0,150591 3,22810 3,01849 2,63785 £ Irl 0,0498895 1,06944  0,873900 £ 0,0466500 0,935065 0,817153 Lit  2 143,63 2 004,43 1 751,67 Dr 12,5281 268,556 251,117 219,451 Esc 11,6955 250,708 234,428 204,867 Pta 8,62092 184,800 172,800 151,010 No L 49/46 Official Journal of the European Communities 26. 2 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 26 February 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried but from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 o United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,945248 0,945248 0,916956 0,884951 0,925324 0,941087 0,856640 i the beginning of the 1990/ 1991 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,595341 0 0 0,595341 0 0 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 26 February 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 o 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,945248 0,945248 0,916956 0,884951 0,925324 0,941087 0,856640 the beginning of the 1991 / 1992 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,079365 0 0 0,079365 0 0 Portugal Sugar Olive oil o 0